Paul W. Brown, J.,
dissenting. I dissent for the reasons stated by Justice Stern in his dissenting opinion.
E. C. 3911.04 requires a life insurance company to furnish an insured with a copy of his application for life in*222surance. The purpose of the statute, as the majority notes, is to give an insured “the opportunity to see and correct any inaccurate statements in the application.” Surely, the General Assembly could not have contemplated shielding an insured from the consequences of his own fraudulent misrepresentations.
Such an interpretation is consistent with Judge Zimmerman’s opinion in Pannunzio v. Monumental Life Ins. Co. (1958), 168 Ohio St. 95. There, he conditioned the allowance of recovery on a policy to cases in which there is an “absence of proof that the applicant for insurance knew or should have known that the insurer was being deceived.”
Nor am I convinced that R. 0. 3911.04 applies to group life insurance policies. As indicated supra, that section requires that copies of applications be furnished to policyholders. In the present case, the section required that copies of individual applications be furnished to the Ohio National Guard. In such a situation, it is unlikely an individual insured would ever see, much less receive, a copy of his application.
Further, in the typical supplemental benefits context, no agent of the insurance company is involved. Rather, each individual applicant fills out and signs the appropriate application on his own. The purpose of R. 0. 3911.04, to protect an insured from an agent’s fraud or error, is in no way fulfilled.
This case should be reversed, and remanded to the trial court with instructions to allow the introduction of the application, and the admission of any evidence material to the issue of fraudulent inducement by the insured.
CORRIGAN, J., concurs in the foregoing dissenting opinion.